Citation Nr: 0121887	
Decision Date: 08/29/01    Archive Date: 09/04/01	

DOCKET NO.  96-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability causing numbness and weakness of the 
left arm, with constant pain in the neck and left shoulder, 
as a result of surgery performed by VA in 1980.  



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active military service from April 1953 to 
June 1955.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a rating decision by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 1998, the Board denied the appeal.  
The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 1998, the Court 
vacated the Board's March 1998 decision and remanded the 
matter.  In March 1999, the Board remanded the case to the RO 
for development pursuant to the Court Order.  The RO 
completed the requested development and returned the case to 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In February 1980, a disability diagnosed as cervical 
radiculopathy was treated with a partial hemilaminectomy at 
the C6 level on the left.  

3.  The appellant did not suffer an injury or aggravation of 
an injury as a result of VA hospitalization, medical or 
surgical treatment.  

4.  The appellant does not have an additional disability 
caused by VA hospital care, medical or surgical treatment.  


CONCLUSION OF LAW

The criteria for payment of compensation under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1151 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant's application for benefits under 38 U.S.C.A. 
§ 1151 is complete.  The rating decision, statement of the 
case and supplemental statements of the case notified the 
appellant of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  VA has obtained relevant records (including 
private records) which the appellant adequately identified 
and authorized VA to obtain.  All relevant Federal records 
have been obtained, including VA clinical, hospital and 
examination reports.  The appellant has been examined by VA 
and medical opinions have been obtained.  The appellant's 
private physician has explained his position in detail and 
has submitted copies of his treatment records.  In May 2001, 
the appellant stated that he had no further evidence to 
submit.  Neither the appellant nor his representative have 
reported that there is any other pertinent evidence which 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.

The RO did not consider the case under the VCAA.  However, 
the appellant was not prejudiced.  Compare Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  The RO provided the appellant 
with the pertinent evidentiary development which was 
subsequently codified by the Act.  In addition to performing 
the pertinent development required under the Act, the RO 
notified the appellant of the information and evidence 
necessary to substantiate a claim for VA benefits and of his 
right to submit evidence.  VA has completed the development 
of this case under all applicable law, including the VCAA, 
regulations and VA procedural guidance.  See 38 C.F.R. 
§ 3.103 (2000).  It would not abridge the appellant's rights 
under VCAA for the Board to proceed to review the appeal.  


Criteria.  The provisions of 38 U.S.C.A. § 1151 provide that 
where any veteran shall have suffered an injury, or an 
aggravation of any injury, as a result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or death of 
the veteran, disability or death compensation shall be 
awarded in the same manner as if such disability or death 
were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provide that compensation is not payable for the continuance 
or natural progress of the disease or injury for which the 
treatment was authorized.  38 C.F.R. § 3.358(b)(2).  It is 
necessary to show that additional disability is actually the 
result of the disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred is not sufficient to warrant 
compensation in the absence of proof that it was the result 
of VA treatment.  38 C.F.R. § 3.358(c)(2).  Compensation is 
not payable for the necessary consequences of treatment or 
examination, which are those consequences which are certain 
to result from, or were intended to result from the treatment 
or examination administered.  38 C.F.R. § 3.358(c)(3).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
is necessary for recovery under § 1151.  However, that 
amendment to 38 U.S.C.A. § 1151 does not apply in this case 
because the appellant filed his claim for compensation under 
38 U.S.C.A. § 1151 prior to October 1, 1997.  See VAOPGCPREC 
No. 40-97 (Dec. 31, 1997).  All 1151 claims, such as the 
appellant's claim, which were filed before October 1, 1997, 
must be adjudicated under the statutory provisions in effect 
when Gardner was reviewed by the Supreme Court, and under the 
regulatory provisions promulgated by the VA on March 16, 
1995.


Factual Background.  VA hospital records show that the 
appellant was admitted to a VA facility on January 29, 1980.  
He told of a lifting injury six to eight weeks earlier, when 
he felt a sharp pain in his neck, followed by a burning 
sensation.  He stated that since that time, movement of his 
head and other movements including sitting down and stooping 
caused the pain to recur.  He described the pain as a sharp 
shooting pain radiating from the lower posterior cervical 
area down the left arm to the elbow and then to the hand, in 
the index and middle fingers.  There was a numb tingling 
sensation in the same area.  The pain receded after a few 
minutes of rest and relaxation.  He reported that the index 
finger of the left hand was anesthetic all the time and that 
he had lost strength in the left arm and grip with the left 
hand.  Physical examination showed the neck was resistant to 
motion secondary to pain.  The paraspinus muscles in the 
cervical area were tense.  There was mild posterior spurring 
at C3-C4, C4-C5, and C5-C6.  A clinical note, dated the day 
after admission, shows that the appellant complained of pain 
radiating down his neck and back.  He stated that he could 
not lie still for long without pain.  A cervical myelogram 
disclosed a persistent extradural defect cutting off the root 
pouch on the left at C6-C7.  Clinical notes made in the days 
before the appellant's surgery reflect continued complaints 
of back, neck and shoulder pain.  A clinical note dated 
February 7, 1980, shows the appellant complained of pain over 
the C7 dermatome.  There was anesthesia of the index finger.  
Physical examination disclosed weakness of triceps and biceps 
on the left and a decreased triceps reflex on the left.

The operative report shows that on February 12, 1980, a 
partial hemilaminectomy was carried out at C6 on the left.  
The exiting nerve root was traced to the foramen.  The nerve 
root was gently elevated with a blunt hook and the herniated 
disc fragment was obvious.  The disc fragment was incised and 
easily expressed with a blunt hook.  Two additional small 
fragments were also expressed with a blunt hook.  Exploration 
revealed no further fragments.  The incision was closed.  

Clinical notes shows the appellant had some pain over the 
incision site after the surgery.  There was also some 
numbness over the left hand.  There was no pain in the hand.  
Neurological evaluation after the surgery showed equal grip 
strength.  The triceps reflex on the left was slightly 
greater than on the right.  Another post surgical notation 
shows that the appellant had a slow return of strength on the 
left.  As to his sensory status, he still had anesthesia of 
the left index finger.  The veteran was released from the 
hospital on February 19, 1980.

Evidence supporting the claim.  In a letter dated in 
November 1997, Charles A. Ozborn, M.D., wrote that he had 
intermittently followed the appellant for some years.  The 
doctor wrote that, prior to the 1980 cervical disc surgery, 
the appellant had degenerative disc disease and cervical 
spondylosis, which were most likely part of his 
symptomatology as well as herniation of the disc at C6 and 
C7.  Since surgery, the veteran had not improved and in fact 
had worsening of the pain in his neck and left shoulder.  It 
was possible that he was slightly better immediately 
following the surgery but gradually the process worsened.  
The doctor admitted that it was impossible to say if the 
appellant's worsened condition was definitely related to the 
surgery.  However, in view of the type of surgery, and the 
presence of degenerative disc disease, the doctor thought it 
was very likely that worsening of the condition was expected 
in some selected patients.  The appellant's contention that 
he became worse after the surgery was well supported by his 
history.  The doctor also noted that worsening due to surgery 
was a significant probability related to trauma and 
developing scar tissue in the areas of degenerative disc 
disease causing the numbness and increased pain.  The doctor 
concluded that the appellant was a high risk and that his 
increased pain was in fact related to the surgical 
intervention, not necessarily as a matter of something done 
improperly but from the results that would occur when surgery 
was done in the presence of degenerative disc disease and 
arthritis.  

Dr. Ozborn, in a letter dated in May 1998, again restated the 
history provided by the appellant.  Dr. Ozborn made the 
following statement:  "Even though it is unlikely that a 
discectomy caused his progressive symptoms, the etiology of 
his symptoms are felt due to the surgery in that there was a 
steady worsening of his condition."  Dr. Ozborn felt that 
"a case can be made for the fact that the surgery did 
aggravate his condition leading him to some instability of 
his vertebrae and development of degenerative disc disease 
and degenerative osteoarthritis."  The doctor went on to 
state that the results from the time of the surgery seemed to 
have been unsatisfactory and led to further degenerative disc 
disease, degenerative arthritis and chronic pain.  The 
doctor's analysis was that as he was unable to see where the 
record indicated that the resulting disability and worsening 
of the condition was not related to surgery; therefore, he 
concluded that if the veteran had not had the surgery, the 
scar tissue would not have been a factor and that things 
might have been better at this point.

Dr. Ozborn provided another letter in July 1999.  Dr. Ozborn 
again expressed his opinion that the appellant had worsening 
of his condition following surgery, although he was somewhat 
better immediately following surgery.  Dr. Ozborn stated that 
it "would not be expected for the surgery to actually worsen 
his degenerative disc disease as a high risk patient."

Evidence against the claim.  The remainder of the evidence is 
against the claim.  A VA medical certificate dated in 
November 1980 shows that the appellant complained that he had 
no improvement since his February 1980 surgery.  He stated 
that he was unable to hold things due to weakness in his left 
hand.

VA clinical notes of February 1981 show that the appellant 
complained of low back pain with pain radiating down the left 
arm.  On examination, he stated that he was doing well except 
for neck pain radiating down the left arm with weakness and 
numbness of the left arm.  The examiner found the neck had 
good movement and strength, was supple and was tender in the 
area of the surgical scar.  Neurologic evaluation disclosed 
good tone and mass in the left arm but decreased strength as 
compared with the right.  There was decreased sensory 
response to pinprick and vibration and good temperature 
sensation.  Deep tendon reflexes in the upper extremities 
were one plus on the right and two plus on the left.  It was 
the impression that the appellant was status post cervical 
diskectomy doing well with some residual pain.  This note 
reflects continued symptoms, despite improvement.  The note 
does not reflect any injury, aggravation of an injury or 
additional disability.  

In a letter dated in March 1981, private physician, William 
B. Gifford, M.D., noted that the appellant's neck surgery did 
relieve pain in the neck, but the appellant had weakness in 
his left arm and hypesthesia dermatome involving the first 
and second fingers of the left hand.  The appellant explained 
that he could not work because of pain in the neck and 
shoulders and dropping objects with the left hand.  He had 
also been advised to have disc surgery for degenerative disc 
disease in the lumbar area.  This letter is evidence that 
while the February 1980 surgery did not completely relieve 
the appellant's symptoms, it did relieve some pain.  It is 
not evidence of injury, aggravation of an injury or 
additional disability.  

A summary shows VA hospitalization in late April and early 
May 1981, for a chief complaint of blinking in the right eye.  
It was also noted that the appellant had had a cervical 
laminectomy, in February 1980, for a herniated disc with C7 
radiculopathy.  Examination disclosed decreased strength in 
the left hand.  Reflexes were one plus at the left biceps, 
triceps and brachial radialis.  There was decreased sensory 
response to pinprick on the radial aspect of the left hand, 
as well as a subjective report of decreased pinprick 
sensation on the right arm.  The finger to nose movement was 
intact on the right and slightly less on the left.  A 
computerized tomography scan was unremarkable.  Diagnoses 
were blepharospasm of unknown etiology and status post 
cervical laminectomy for herniated disc.  

A May 1981 VA clinical note shows that the appellant 
complained of pain in his neck, shoulders and upper back area 
with radiating pain into the left hand.  He stated that the 
pain was progressively getting worse.  Physical examination 
showed the cranial nerves to be intact.  Motor strength 
testing showed the left triceps to be weaker, at 4/5.  Left 
grip strength was 4/5.  Sensory responses to pinprick were 
decreased on the left.  Upper extremity deep tendon reflexes 
were three plus on the left and two plus on the right.  

August 1981 notes from the VA neurosurgery clinic show that 
the appellant was status post cervical diskectomy in 
February 1980.  It was reported that he had no further pain 
in the left arm but did have weakness.  He also complained of 
right posterior shoulder and right-sided neck pain.  Sensory 
examination disclosed a decreased pinprick response on the 
ulnar aspect of the left hand and lower left arm.  There were 
decreased motor responses in the left biceps, triceps and 
grip.  Deep tendon reflexes were three plus in the right 
upper extremities and two plus in the left upper extremities.  
The impression was that the appellant had neck and shoulder 
pain not relieved by his current medication.  A change in 
medication was recommended.  

The August 1981 VA neurosurgery clinic note is noteworthy in 
that it shows that there was no left arm pain, although there 
were left arm neurologic deficits.  

In October 1981, Dr. Gifford wrote that he had first seen the 
appellant in October 1979, at which time he was complaining 
of a crick in his neck.  He was initially treated with 
analgesic medication.  He was advised to have ultrasound 
therapy because of some muscular spasm in the posterior neck 
area.  By the time he was treated on October 20, the 
probability of nerve root compression in the cervical spine 
was evident by some hypesthesia and questionable weakness in 
the left arm.  The appellant benefited from sound treatment 
to the neck and received a total of six treatments.  He did 
fairly well until January 1980.  At that time, he returned 
having pain in the left shoulder and left arm.  At that time, 
it was noted that he definitely had muscular weakness to grip 
in the left hand, although he had no muscular atrophy of the 
upper and lower left arm.  There was also some weakness in 
the left shoulder and he had pain over the trapezius muscle.  
The appellant was referred to the VA and underwent disc 
surgery in February 1980.  He did fairly well after that 
until approximately October 1980.  At that time, he began to 
have more numbness in his hand and arm on the left.  He was 
seen and treated in March and October 1981.  In October 1981, 
he still had hypesthesia in the left hand, decreased muscular 
strength in the left hand, and minimal muscular atrophy of 
about one centimeter in the forearm and upper arm on that 
side.  

The October 1981 letter from Dr. Gifford clearly identifies 
the preexistence of nerve root compression manifestations in 
the left upper extremity.  Dr. Gifford's letter indicated 
that the February 1980 surgical treatment provided some 
respite from the symptomatology; however, the left upper 
extremity manifestations were never completely abated and 
they continued to worsen.  Dr. Gifford did not assert that 
the worsening was caused by the 1980 VA surgery.  

VA clinical notes reflect continued follow-up treatment for 
the appellant.  A February 1982 VA neurosurgery clinic note 
shows that the appellant reported that his left arm was still 
numb and that he had some numbness in the right hand.  He 
complained of left and right forearm and hand anesthesia and 
occasional paresthesia at night.  He also complained of low 
back pain and left hip pain which shot back to the left 
shoulder and left neck.  He also reported bilateral shoulder 
and interscapular pain.  Physical examination of the upper 
extremities showed a decreased pinprick response on the ulnar 
aspect of the left hand and forearm.  Vibratory and light 
touch response was intact.  There was decreased grip in the 
left hand.  Strength was good bilaterally, and there was good 
muscle tone.  Deep tendon reflexes were three plus at the 
biceps, two plus at the triceps and three plus at the 
brachialis, bilaterally.  Back and lower extremity findings 
were also recorded.  It was the impression that the appellant 
had neck and shoulder pain with sensory findings subjectively 
on the left forearm and hand.  Cervical traction was 
recommended.  

An August 1982 VA neurosurgery clinic note shows the 
appellant complained of burning pain in the neck, back and 
shoulders.  He also complained of numbness in the left arm 
with radiating down to the hand.  He complained of right-
sided neck pain and weakness and numbness in the upper 
extremity on the left.  There were also back and lower 
extremity complaints.  Upper extremity motor responses were 
5/5 on the right as compared with 4/5 on the left.  There was 
decreased sensation to pinprick in the left hand in the 
distribution of the median nerve and lateral forearm.  The 
assessment was status post cervical laminectomy.  Medication 
was prescribed.  Subsequent VA clinical notes occasionally 
note that the appellant had had surgery, but primarily deal 
with other disabilities.  

The appellant was examined by Leroy Howell, M.D., in 
October 1982.  He complained of pain in the upper and lower 
back, shortness of breath, eye spasms and old bursitis.  The 
appellant reported severe lower neck and upper back pain 
radiating into his left shoulder and arm causing the left arm 
to be numb.  He also reported episodes of low back pain.  He 
told of having surgery with practically no relief at all.  
Neck and back pain were mechanical type pains brought on by 
movement, lifting, etc.  On examination, the doctor noted 
decreased sensation on the lateral aspect of the left arm and 
decreased grip on the left by about 25 percent.  Low back 
manifestations were also noted.  X-ray studies of the 
cervical spine revealed straightening and mild 
osteoarthritis.  Diagnoses included postoperative disc 
probably C6, C7.  Dr. Howell did not indicate that the 
surgery in February 1980 resulted in any injury, aggravation 
of an injury or additional disability.  

The report of a February 1983 VA orthopedic examination shows 
that the appellant stated that three years earlier, he had a 
stiff, sore neck and trouble with his left shoulder and arm, 
and had surgery without much improvement.  He also reported 
back and other orthopedic problems.  In addition to other 
orthopedic findings, there was a one and a half inch 
incisional scar on the dorsal aspect of the base of the neck, 
which the appellant stated was tender.  Neck motions were 
restricted to 50 percent of normal, without radiating pain.  
Shoulders were not remarkable.  X-ray studies of the entire 
spine disclosed degenerative disc disease and minimal 
anterior and posterior spur formation at multiple levels, in 
the lower cervical spine.  There were moderate degenerative 
changes in the lower thoracic and lower lumbar spine.  The 
examination concluded with an impression of degenerative 
joint disease, generalized, especially dorsal spine.  This 
examination provides evidence which explains the appellant's 
continuing neck complaints.  While VA surgical treatment was 
only at the C6-C7 level, the appellant had degenerative disc 
disease and arthritic changes throughout the cervical spine.  

In a certificate dated in July 1983, Dr. Ozborn reported that 
the appellant had numerous problems including severe 
arthritis involving the lumbar spine, hands, shoulders, knees 
and hips.  He had morning stiffness.  All joints were swollen 
and painful.  He was unable to get in and out of the tub, 
button clothes or dress himself.  Diagnoses included severe 
osteoarthritis and degenerative lumbar disc disease.  Since 
this report of Dr. Ozborn's is closest in time to the 
February 1980 surgery, and it does not identify any neck 
manifestations or express an opinion that the February 1980 
VA surgery caused injury, aggravation of injury or additional 
disability, it must be considered as highly probative 
evidence against Dr. Ozborn's later statements and against 
the claim.  

Dr. Ozborn also submitted copies of his notes.  Myositis of 
the neck was treated in November 1971.  In October 1979, the 
appellant complained of a crick in the neck and pain between 
the shoulders for three weeks.  Notes made on the following 
days show that the appellant responded to medication and was 
somewhat better.  However, he complained of severe pain in 
the back which started about three weeks earlier when lifting 
cases.  The doctor indicated a probable nerve root pressure 
in the neck.  In January 1980, the appellant complained of 
pain in his left shoulder and arm which hurt worse when 
sitting down.  He stated that the hand felt dead.  The doctor 
noted that the appellant had surgery in February 1980.  In a 
noted dated in October 1980, it was again noted that the 
appellant had been operated on for discs in the neck in 
February 1980.  The surgery relieved pain but he had 
permanent numbness in the left hand and the left arm felt 
dead.  A noted dated in October 1980 reflects left hand and 
arm numbness.  In July 1981, it was reported that the left 
arm had no feeling in it.  Back manifestations were reported 
in subsequent notes for 1981 and 1982.  Dr. Ozborn's notes 
show complaints of left upper extremity numbness before and 
after the surgery.  There were complaints of left shoulder 
and arm pain before the surgery and no reports of such pain 
after the surgery.  Dr. Ozborn's notes do not describe any 
injury, aggravation of injury or additional disability due to 
the February 1980 surgery.  Here again, since these records 
were made before and after the February 1980 surgery, they 
are substantially more probative than opinions many years 
later.  Since the records do not identify any injury, 
aggravation of injury or additional disability as a result of 
the February 1980 VA surgery, they must be considered as 
highly probative evidence against Dr. Ozborn's later 
statements and against the claim.  

A VA examination was done in March 1984 with a special 
orthopedic examination.  The appellant reported that his neck 
had been giving him trouble since 1979.  He had surgery in 
1980.  He said that it helped some, but neck and shoulder 
muscle pains were returning and his left hand was numb.  He 
described burning at times, especially after riding.  He also 
described other joint and back symptoms.  X-ray studies of 
the cervical spine disclosed a loss of intervertebral disc 
space at the C6-C7 level.  There was mild loss of disc space 
dorsally at C4-C5.  No significant ventral or dorsal 
osteophytes were demonstrated.  The cervical spine was 
otherwise unremarkable.  On examination, the cervical spine 
flexed and extended 40 degrees.  It bent 45 degrees to the 
left and 35 degrees to the right, without radiating pain.  
Rotation was 40 degrees in compression without radiating 
pain.  The impression was postoperative, disc surgery, 
cervical spine with degenerative changes, no objective 
evidence of nerve root involvement now, but accentuation of 
subjective symptoms and generalized degenerative joint 
changes of moderate degree.  The examination was done by D. 
T. Imrie, M.D.  This opinion is significant in that while Dr. 
Ozborn found evidence of nerve root involvement before the 
surgery, he made no notation as to nerve root involvement 
after the surgery.  Dr. Imrie's report clarifies that there 
was no evidence of nerve root involvement several years after 
the surgery, in 1984.  When these findings are compared, they 
show that the surgery brought about some improvement relative 
to nerve root involvement.  This would be the opposite of 
evidence of injury, aggravation of injury or additional 
disability.  

VA Cervical spine X-rays, in November 1995, disclose disc 
space narrowing from the 3rd to the 7th cervical vertebrae.  
It was most pronounced at the C4-C5 level.  There was 
hypertrophic spurring of the vertebral bodies, most 
pronounced at C4-C5.  It was the impression that there were 
degenerative and hypertrophic changes.  

The appellant was afforded a VA examination of the spine by 
D. T. Imrie, M.D., in November 1995.  The appellant stated 
that he had surgery in 1980 for a disc.  He stated that, 
following surgery, he improved but did not return to work.  
He stated that after one or two years, he started having left 
neck and shoulder pains and pains between the neck and 
shoulder, as well as weakness and numbness in the forearm.  

On examination, the appellant seemed to have a persistent 
neck tremor.  He demonstrated a poor grip on the left.  The 
dominant right upper arm measured 121/2 inches in circumference 
as compared with 121/4 inches on the left and the forearm 
circumference was 111/2 inches on the right compared with 11 
inches on the left.  Upper extremity reflexes were depressed.  
The doctor could not identify a specific motor or sensory 
pattern.  Neck motions were restricted.  The doctor commented 
that some of the restriction might be voluntary resistance.  
Measurements of neck motion were reported.  There was a 11/2 
incisional scar over the kyphos at the cervical thoracic 
junction.  There seemed to some referral of discomfort to the 
left side of the incision with pressure.  The appellant's 
left shoulder motions were also measured.  The impression was 
traumatic and degenerative arthritis at the cervical thoracic 
junction with left-sided subjective features which might 
represent root irritation.  

Also in November 1995, the appellant had a VA neurologic 
examination by A. F. Haerer, M.D.  The appellant reported 
having surgery at the cervical spine.  He stated that in the 
intervening years since then, he had gradually developed pain 
which radiated from the neck into the left shoulder and back, 
usually in the suprascapular area, and the numbness which ran 
into the entire left upper extremity, but mainly into the 
forearm and was most pronounced in his thumb and first 
finger.  He reported that, to some extent, he had numbness in 
the entire hand and forearm.  He denied a loss of feeling in 
the upper arm.  He also reported gradually developing 
weakness in the left hand.  

Examination of the appellant's upper extremities showed the 
left hand was slightly smaller in musculature than the right, 
but there was no major focal atrophy.  The intrinsic hand 
muscles were slightly smaller on the left and on the right.  
There was no fasciculation or abnormal movement detectable in 
the hands.  The appellant had a mild sideways tremor of the 
head which was unrelated.  Strength tests were 5/5 in the 
right upper extremity and both lower extremities.  In the 
left upper extremity, strength was 5/5 proximally and he had 
wrist extension of 5/5, flexion of the fingers at 4 to 4.5/5 
and intrinsic hand muscles at 3.5 to 4/5 with definite 
weakness.  There were no other motor deficits.  The appellant 
was minimally more clumsy with his left hand than his right.  
There was no focal tenderness to palpation over the shoulder 
or neck or left upper extremity, but he said all of his 
symptoms tended to get worse if he moved his head to the 
extreme in one direction or the other.  Deep tendon reflexes 
were present and equal at one plus in both upper extremities 
and lower extremities.  He had no pathologic signs.  Sensory 
examination disclosed an unusual sensory loss which was 
densest over the C6 area, mainly in the left hand.  It was 
also present over the forearm but did not involve the 
proximal arm.  There was less severe sensory loss over the 
remainder of the hand and over parts of the forearm, but not 
in an anatomic distribution.  

In  November 1995, it was Dr. Haerer's impression that the 
most likely explanation was that all of the appellant's 
problems were related to his cervical presumed disc disease 
or a spondylosis and were residuals of the original disease, 
natural progression and perhaps to some extent related to 
surgical procedure that was done.  The doctor did not see, 
however, how the surgical procedure by itself could have 
produced what the appellant had if his description was 
accurate.  The development of the appellant's current 
symptoms and disability in the left upper extremity had been 
gradual.  

Dr. Haerer again provided a VA examination in August 1997.  
Dr. Haerer reviewed the file and examined the appellant.  The 
appellant stated that his condition was unchanged with 
difficulties in the left upper extremity.  He had symptoms of 
pain, weakness and numbness, as before.  The doctor found the 
appellant to be identical neurologically to the way he was in 
November 1995.  The one difference was that the left biceps 
and radial jerk responses were decreased, as compared to the 
right.  The doctor commented that the finding was to be 
expected in view of the appellant's C6 radiculopathy.  The 
doctor went on to explain that the reflex decrease did not 
represent any additional neurologic disability.  

In August 1997, Dr. Haerer expressed the impression that it 
did not seem reasonable that a diskectomy caused the 
appellant to have progressive problems and that he really had 
little change from before the operation until well after the 
operation in his neurologic findings, as described in his 
records.  There was no doubt, however, that the appellant had 
significant cervical degenerative disease causing him to have 
nerve root problems with his left upper extremity.  The 
doctor stated that he simply did not believe that the surgery 
had anything to do with aggravating it.  

The appellant also underwent a VA joints examination in 
August 1997 by another physician, P. Surapaneni, M.D.  Dr. 
Surapaneni noted that the appellant had a history of multiple 
problems including headaches, tremors, neck pain and weakness 
in the left upper extremity.  The claims folder for the 
veteran was reviewed.  It was noted that the appellant had a 
lifting injury and started having pain in his neck and left 
upper extremity, followed by surgery two months later.  The 
appellant stated that he did not see any improvement after 
the surgery and he denied any worsening either.  Review of 
the file indicated that the appellant had C 7 radiculopathy 
and had a diskectomy or hemilaminectomy on the left side.  He 
stated that he had not worked since the operation.  He had 
expected full recovery from the surgery and was dismayed that 
he never recovered completely.  He stated that in the last 
several months, he had not been able to take care of himself.  
The weakness in his left arm was getting worse.  He also 
reported other problems.  

Dr. Surapaneni measured the range of motion in the cervical 
spine and both shoulders.  An old healed scar was noted in 
the lower cervical spine area and there was marked kyphosis 
and loss of cervical spine lordosis.  There was also a 
constant tremor in the appellant's face and left upper 
extremity and some tremor in the right upper extremity.  It 
was noted that the appellant did not have any pain on testing 
the range of shoulder motion.  Examination of the left upper 
extremity indicated manual muscle strength to be decreased in 
comparison with the right upper extremity.  In general, right 
upper extremity strength from shoulder down to the intrinsic 
muscles of the hands were normal, whereas on the left side, 
it was fair to good range with intrinsic muscles being at 
fair or fair minus range.  There was mild swelling noted in 
the fingers.  The appellant had a non-healing wound on the 
dorsum of the right hand.  Deep tendon reflexes were two plus 
in the right upper extremity and diminished in the left upper 
extremity.  Sensory	 function examination showed some 
dullness throughout the left upper extremity.  There was 
generalized decrease in muscle mass noted on the left side in 
the scapula, shoulder and forearm areas, compared to the 
right.  Functionally, the appellant was able to undress 
himself; however, he had trouble putting his buttons on, for 
which he needed assistance from his wife.  Other joint 
complaints were also noted.  

Dr. Surapaneni, after reviewing the claims file and 
conducting a physical examination, stated that it was his 
opinion that the appellant's symptoms had not gotten worse 
due to surgery or since the surgery because of surgery.  The 
appellant had degenerative disc disease with cervical 
spondylosis prior to the surgery and he probably had surgery 
due to herniation of the disc at C6-7 and C7 radiculopathy on 
the left side which was a normal procedure and should not 
have caused any worsening of the symptoms in his case.  Also, 
he had stated that the symptoms had not gotten worse even 
though they did not get any better and review of the file 
indicated in some places that he did feel better for awhile 
after surgery.  He also may have overlapping degenerative 
changes of both shoulders and degenerative changes of the 
cervical spine.  

In October 1999, B. Payne, M.D., stated that Dr. Haerer 
reviewed his reports of November 1995 and August 1997 as well 
as the statement from Dr. Ozborn.  Dr. Haerer concluded that, 
as a non-surgeon, it would be difficult for him to make a 
statement concerning any immediate post-surgical symptoms 
which were surgically related as opposed to symptoms of the 
underlying disease and requested that a neurosurgeon review 
the case and respond.  Dr. Payne had the medical center's 
neurosurgeon, Dr. Swamy review the operative report and 
postoperative visits, as well as the examination of Dr. 
Haerer.  Dr. Swamy stated that there was no evidence that any 
of the postoperative symptoms that have persisted and 
continued to be a disability to the appellant are the result 
of the cervical surgery performed in 1980.  Dr. Swamy's 
review and impression was discussed with Dr. Haerer who 
subsequently stated that he would hold to his opinion as 
stated in his examination of 1997, that he does not believe 
that the surgery had anything to do with the direct or 
indirect increase in symptomatology as related to the 
cervical spine.  As to Dr. Ozborn's letter of July 1999, the 
VA physician noted that, at one point, Dr. Ozborn stated it 
would not be expected for the surgery to actually have 
worsened the appellant's degenerative disc disease as a high 
risk patient.  His statement concerning that he had worsening 
of his conditions following surgery, although he had some 
improvement immediately following surgery, would only support 
the position of Dr. Swamy and Dr. Haerer that subsequent 
increase in symptomatology of his cervical disease is the 
result of the natural progress of the disease and not 
resulting from the surgical procedure.  


Analysis.  As noted above, 38 U.S.C.A. § 1151 provides for 
compensation where a veteran has suffered an injury, or an 
aggravation of any injury, as a result of VA treatment, and 
such injury or aggravation results in additional disability 
to the veteran.  In Brown v. Gardner, 115 S. Ct. 552 (1994), 
the United States Supreme Court held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability.  VA regulations provide that compensation is not 
payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  It is necessary to show that 
additional disability is actually the result of VA treatment.  
38 C.F.R. § 3.358(c)(1).  The mere fact that aggravation 
occurred is not sufficient to warrant compensation in the 
absence of proof that it was the result of VA treatment.  38 
C.F.R. § 3.358(c)(2).

In this case, Dr. Ozborn repeatedly writes of worsening of 
the appellant's condition following the VA surgery; however, 
he essentially describes a degenerative process.  In this 
case, the record shows that the 1980 VA surgery succeeded in 
relieving the pain in the appellant's left arm but could not 
restore neurologic deficits or stop the degenerative joint 
disease which afflicted the appellant's spine.  Rather, the 
degenerative joint disease followed its natural progress, 
worsening to the current level of disability.  Dr. Ozborn 
repeatedly states that the surgery caused worsening of the 
appellant's condition.  His explanation is unpersuasive for 
several reasons:  

Dr. Ozborn's November 1997 opinion fails to address the 
pivotal question in this case.  There is no dispute that 
surgery causes changes in the body.  There is no dispute that 
post-surgical changes may respond differently to aging, 
including wear and tear, than the body would have responded 
without surgery.  Further, there is no dispute that surgical 
treatment may not be a complete cure and that there may be 
both residual disability and further degeneration over time.  
In determining whether there is injury, aggravation of an 
injury or additional disability, the post-surgical residuals 
must be compared with the disability before surgery.  Here, 
Dr. Ozborn indicates that the surgery was not completely 
successful in ameliorating the appellant's symptoms and that 
the symptoms continued to worsen after surgery.  However, Dr. 
Ozborn does not compare the symptoms after surgery with the 
presurgery level of disability.  Dr. Ozborn's letter does not 
identify any injury, aggravation of an injury or additional 
disability as compared to the presurgical level of 
disability.  Thus, while Dr. Ozborn presents evidence of 
continued degeneration after the surgery, he does not present 
evidence of injury, aggravation of injury or additional 
disability.

As to his May 1998 letter, while Dr. Ozborn discusses the 
continuation of the degenerative process in the appellant's 
neck after surgery, he makes no analysis, for comparison, as 
to what would have happened had the disc fragments remained 
in the appellant's neck.  Thus, Dr. Ozborn's opinion that 
things might have been better at this point, without the 
surgery, constitutes mere speculation and is of little 
probative value.  In part, Dr. Ozborn reports that the 
condition led to instability in the appellant's vertebrae and 
development of degenerative disc disease and degenerative 
osteoarthritis.  However, there is no evidence in the record 
of any instability of the appellant's cervical spine, even 
though Dr. Ozborn's clinical records and VA clinical records 
are in evidence and show repeated examinations of the neck.

Further, Dr. Ozborn does not present any persuasive argument 
as to why the worsening is not consistent with the natural 
progress of the appellant's disc disease.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Also, Dr. Ozborn's earlier reports and records do not show 
any injury, aggravation of an injury or additional disability 
due to the 1980 surgery and the later reports show 
degenerative changes, so his own reports and records support 
the positions of other physicians that any subsequent 
increase in symptomatology of his cervical disease is the 
result of the natural progress of the disease and not the 
result of the surgical procedure.

More significantly, Dr. Ozborn's opinion is outweighed by the 
several VA physicians who have reviewed the file and/or 
examined the appellant, and expressed an opinion.  Dr. 
Haerer, examined the appellant in November 1995 and 1997 and 
most recently, in 1999, clarified his opinion to the effect 
that the surgery had nothing to do with aggravating the 
appellant's neck disorder.  Following his August 1997 joints 
examination of the appellant, Dr. Surapaneni expressed the 
opinion that the surgery would not have caused any worsening 
of the appellant's symptoms.  In October 1999, VA 
neurosurgeon Dr. Swamy expressed the opinion that the 1980 
surgery had nothing to do with the direct or indirect 
increase in symptomatology of the cervical spine.  Also in 
October 1999, Dr. B. Payne reviewed the file, consulted with 
other physicians, and expressed the opinion that the increase 
in symptomatology in the appellant's cervical disease was the 
result of the natural process of the disease and not the 
result of the surgical procedure.  Thus, the preponderance of 
evidence in this case clearly outweighs Dr. Ozborn's 
assertions and establishes that the VA surgery of 
February 1980 did not result in any additional disability.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
denied for disability causing numbness and weakness in the 
left arm, with constant pain in the neck and left shoulder.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


